Case 18-13585-mdc        Doc 98     Filed 04/30/20 Entered 04/30/20 14:40:11                Desc Main
                                    Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                         :
                                                  :
            Chad Williams                         :       Case No.: 18-13585(MDC)
                                                  :
            Debtor                                :       Chapter 13


                  MOTION TO MODIFY PLAN AFTER CONFIRMATION

            The Debtor, Chad Williams, by and through his undersigned counsel, hereby

   move to modify his Chapter 13 Plan and in support thereof aver as follows:

                1. Chad Williams, hereinafter referred to as “Debtor,” filed a petition under

   Chapter 13 Bankruptcy on or about May 31, 2019.

                2. The Chapter 13 filing was assigned case number 18-113585MDC.

                3. The Chapter 13 Plan was confirmed by this Honorable Court on or about

   October 24, 2019.

                4. Due to COVID-19, the Debtor, who owns a restaurant, has suffered a loss

   of income.

                5. This reduction in income has resulted in the Debtor falling behind on his

   Chapter 13 payments.

                6. Pursuant to the recently enacted CARES Act, Debtor has experienced a

   material financial hardship, directly or indirectly caused by the COVID-19 virus.

                7. Debtor’s Plan was originally Confirmed prior to March 27, 2020.

                8. In light of this, and to avoid dismissal of his case, Debtor is humbly

   requesting that he be allowed to modify and extend his Chapter 13 Plan to 7 years.
Case 18-13585-mdc       Doc 98    Filed 04/30/20 Entered 04/30/20 14:40:11           Desc Main
                                  Document     Page 2 of 2



              9. This plan remains a pro rata payback to unsecured creditors. (See

   proposed modified plan marked as “Exhibit A”).

          WHEREFORE, the Debtor requests that he be permitted to modify his Chapter

   13 Plan for the above-stated reasons.



   Dated: April 30, 2020                                      /s/Brad J. Sadek, Esq
                                                              Brad J. Sadek, Esq.
                                                              Attorney for Debtor
                                                              1315 Walnut Street, #502
                                                              Philadelphia, PA 19107
                                                              215-545-0008
